 



Exhibit 10.87

CATALYST SEMICONDUCTOR, INC.

Severance Agreement

     This Severance Agreement (“Agreement”) is made as of the 14th day of
October, 2002 between George Smarandoiu (“Employee”) and Catalyst Semiconductor,
Inc. (‘“Corporation”).

WITNESSETH

     WHEREAS, Employee is employed by the Corporation.

     WHEREAS, the Corporation and Employee mutually desire to enter into a
severance agreement with respect to Employee’s employment by the Corporation.

     NOW, THEREFORE, in consideration of the mutual convents hereinafter
contained, the Corporation and Employee agree as follows:

     1) INVOLUNTARY TERMINATION. If Employee’s employment is terminated as a
result of Involuntary Termination other than for cause, at any time prior to
three years from this date, Employee will be entitled to consideration as
defined below:

     2) SEVERANCE BENEFITS FOR INVOLUNTARY TERMINATION FOLLOWING A CHANGE OF
CONTROL.

a) Employee shall be entitled to fifty percent (50%) of his annual base salary
payable in six equal monthly installments, commencing one month after the
termination date.

b) All outstanding unvested stock options shall immediately vest as of the date
of termination and shall remain exercisable for a period of three years after
said date.

c) In addition, as of the termination date, Employee shall be entitled to
receive any unpaid salary and accrued vacation,

d) Change of control is defined as any sale of substantially all of the
Company’s assets, a sale of a majority of its shares or a merger or
consolidation where the existing shareholders do not control at least 50% of the
total voting power after the event.

     3) SEVERANCE BENEFITS FOR INVOLUNTARY TERMINATION APART FROM A CHANGE OF
CONTROL.

a) Employee will be entitled to twenty-five percent (25%) of his annual base
salary as of the termination date. Such payment shall be paid in six equal
monthly amounts commencing one month after the termination date.

b) All outstanding vested options as of this date shall remain exercisable for a
period of one year after termination date.

-1-



--------------------------------------------------------------------------------



 



c) In addition, as of the termination date, Employee shall be entitled to
receive any unpaid salary and accrued vacation pay.

     4) No severance payment will be made under paragraphs 2 or 3 if termination
occurs, for any reason, during the first ninety (90) days of employment.

     5) CONFIDENTIAL INFORMATION. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the
Corporation and shall continue to comply with the terms and conditions of the
Confidentiality Agreement(s) between Employee and Corporation.

     6) NON-DISPARGEMENT. Employee agrees not to disparage the Corporation or
any of its officers, directors, employees, products, vendors or customers.

     7) RELEASE OF CLAIMS. Both parties agree that the foregoing consideration
represents settlement in full of all outstanding obligations owed by Corporation
to the Employee. Employee and his respective heirs, executors, assigns and
agents hereby fully and forever releases Corporation and its officers,
directors, employees, assigns and agents from any claim, duty, obligation or
cause of action relating to any matters, known or unknown, arising from any
omissions, acts or facts that have occurred up until the termination date,
including without limitation:

a) Any claims relating to Employee’s employment relationship with the
Corporation.

b) Any claims relating to Employee’s receipt of options and/or purchase or sales
of shares of stock of the Corporation.

c) Any claims for violation of state, federal or municipal law.

     8) CONFIDENTIALITY. The parties agree to use their best efforts to maintain
in confidence the existence, contents and terms of this Agreement, except as
disclosure may be required by law.

     9) TAX CONSEQUENCES. The Corporation makes no representations or warranties
with respect to the tax consequences of any consideration received by Employee
under the terms of this Agreement. Employee agrees that he is solely responsible
for payment, if any, of local, state or federal taxes on all consideration
received. Employee further agrees to indemnify the Corporation for any claims
due to his failure to pay any such taxes.

     10) ENTIRE AGREEMENT. This Agreement represents the entire agreement and
understanding between the Corporation and Employee concerning Employee’s
relationships with the Corporation and supersedes any prior written or oral
agreements concerning Employee relationship with and compensation from the
Corporation and may not be changed except in written form signed’ by both
parties.

-2-



--------------------------------------------------------------------------------



 



     11) GOVERNING LAW: JURISDICTION. This Agreement, shall be governed by the
laws of the State of California. Any disputes shall be resolved by binding
arbitration by JAMSENDISPUTE in Santa Clara County, to which binding arbitration
both parties consent.

     12) NO LEGAL REPRESENTATION. Employee is advised to seek his own legal
advice in this matter and acknowledges that Orrick, Herrington & Sutcliffe LLP
are acting solely as counsel for the Corporation and not for Employee.

IN WITNESS WHEREOF, the parties have executed this Agreement, as of the date
first written above.

Catalyst Semiconductor, Inc.

      By: /s/ Gelu Voicu

--------------------------------------------------------------------------------

Gelu Voicu
Executive Vice President and COO   /s/ George Smarandoiu


--------------------------------------------------------------------------------

George Smarandoiu
Vice President of Design

-3-